DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
3.	 The rejection of Claims 16-20 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 08/08/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 11 and 23-26 under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al. (US 2018/0062085 A1) as set forth in the Final Rejection filed 08/08/22 is overcome by the Applicant’s amendments.

Claim Objections
5.	Claim 16 is objected to because of the following informalities:  the claim recites Formula (11) as shown below:

    PNG
    media_image1.png
    158
    115
    media_image1.png
    Greyscale

; the claim should indicate, for clarity, that the straight line on the nitrogen (as indicated in the dotted box) is the bond to the benzene group of Applicant’s Formula (2).
	Clarification is required.

Allowable Subject Matter
6.	Claims 11-15 and 23-26 are allowed.  Furthermore, Claims 16-20 are currently objected to due to the minor informalities as stated above but would be allowable once the objection is overcome.
	The closest prior art is provided by Bergmann et al. (US 2018/0062085 A1), which discloses compounds of the following form:

    PNG
    media_image2.png
    208
    155
    media_image2.png
    Greyscale

([0055]) wherein exactly one radical selected from W, X, and Y = CN or CF3, and exactly two radicals selected from T, V, W, X, and Y is connected (via single bond) to the following unit D ([0070]):

    PNG
    media_image3.png
    150
    240
    media_image3.png
    Greyscale

([0057]).  An embodiment is disclosed:

    PNG
    media_image4.png
    297
    318
    media_image4.png
    Greyscale

(page 43).  However, it is the position of the Office that neither Bergmann et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of the specific substituent groups attached to the core benzene group.

Response to Arguments
7.	Applicant’s arguments on pages 6-7 with respect to the deficiencies of the previously cited prior art have been considered and are persuasive.  Hence, the 35 U.S.C. 102(a)(2) rejection over Bergmann et al. (US 2018/0062085 A1) as cited in the Final Rejection filed 08/08/22 has been withdrawn.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786